UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):May 9, 2013 ALLERAYDE SAB, INC. (Exact name of registrant as specified in its charter) Florida 333-157565 26-4065800 (State or other jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification Number) 1 Meadow Road, New Balderton, Newark Nottinghamshire, UK NG243BP (Address of principal executive offices) 44-1636-613609 (Registrant’s Telephone Number) (former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 4.01CHANGES IN REGISTRANT’S CERTIFYING ACCOUNTANT On May 9, 2013, Board of Directors of Allerayde SAB, Inc. (the “Company”) approved to terminate Bobbitt, Pittenger & Company, P.A. (“BPC”) as the Company’s independent registered public accounting firm. Concurrent with this action, Board of Directors of the Company ratified the appointment ofSilberstein Ungar, PLLC (“Silberstein Ungar”) as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2013. Silberstein Ungar is located at 30600 Telegraph Road, Suite 2175, Bingham Farms, MI 48025. The Company’s consolidated financial statements since inception through the fiscal years ended December 31, 2011 and 2012 were audited by BPC’s report on ourfinancial statements for the most recent fiscal year did not contain an adverse opinion, a disclaimer of opinion, nor was it qualified or modified as to uncertainty, audit scope or accounting principles. During the fiscal years ended December 31, 2012 and 2011 and through May 9, 2013, (a) there were no disagreements with BPC on any matter of accounting principles or practices, financial statement disclosure, auditing scope or procedure, which disagreements, if not resolved to the satisfaction of BPC, would have caused it to make reference to the subject matter of the disagreement in connection with its report on the financial statements for such years and (b) there were no “reportable events” as described in Item304(a)(1)(v) of RegulationS-K. The Company has provided BPC with a copy of this Form 8-K prior to its filing with the Securities and Exchange Commission (“SEC”) and requested BPC to furnish a letter addressed to the SEC stating whether it agrees with the statements made above.To be filed herewith as Exhibit 16.1 is a copy of BPC's letter to the SEC, dated May 14, 2013. During the period the Company engaged BPC, neither the Company nor anyone on the Company's behalf consulted with Silberstein Ungar regarding either (i) the application of accounting principles to a specified transaction, either contemplated or proposed, or the type of audit opinion that might be rendered on the Company's financial statements or (ii) any matter that was either the subject of a disagreement or a reportable event. The Company has authorized BPC to respond fully to all inquiries of Silberstein Ungar. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits EXHIBIT INDEX Exhibit Number Description Letter dated May 14, 2013 from Bobbitt, Pittenger & Company, P.A. to the Securities and Exchange Commission. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ALLERAYDE SAB, INC. Date: May 14, 2013 By: /s/ Michael Rhodes Michael Rhodes Chief Executive Officer & President
